Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 11/22/2021. Claims 1-6 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 5-7, filed 11/22/2021, regarding the rejection of claims 1-6 under 35 U.S.C. § 102, have been fully considered but they are not persuasive. Applicant argues that Monzen fails to disclose the claimed feature of “determining a lane in which the vehicle should travel in accordance with route-side exit information indicating whether to allow the vehicle to exit to the searched route about each lane present at a branch point from which the vehicle enters.” However, as described in further detail below, Monzen teaches this element as it describes how the lane change data indicates the lane change allowable level and recommending a lane change at level 5, and uses this information to determine a lane in which the vehicle should travel in accordance with information indicating whether to allow the vehicle to change to the exit lane. Applicant argues that the amount of data transmitted to the vehicle control device is extremely large, and that this can increase the processing load on the vehicle control device side. However, applicant makes no attempt to claim an improvement over this feature in the claim language, and so their argument is moot. Applicant also argues that Monzen fails to disclose the claimed feature of “comparing the route-side exit information indicating whether to allow the vehicle to exit to the branch road corresponding to the searched route, with non-route-side exit information indicating whether to allow the vehicle to exit to the main road corresponding to a route different from the searched route, so as to determine whether there is any lane allowing the vehicle to exit toward both the branch road and the main road.” However, as applicant admits on page 6, Monzen discloses determining a lane in which the vehicle should travel in accordance with the lane NW data 32 in units of lanes [paragraphs 62 and 63], which is done by comparing the information of the available lanes and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the searched route" in line 5.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a searched route.” This makes the claim indefinite, as it is unclear which searched route the claim is referring. Similarly, claim 1 refers to “the branch road” in lines 10-11. As it is written, there is no prior mention of “a branch road,” only “a 
Claim 6 recites the limitation "the searched route" in line 7.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a searched route.” This makes the claim indefinite, as it is unclear which searched route the claim is referring. Similarly, claim 1 refers to “the branch road” in line 13. As it is written, there is no prior mention of “a branch road,” only “a branch point” and “a main road.” This makes the claim indefinite, as it is unclear what branch road the claim is referring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monzen et al. US 20170227966 A1 (“Monzen”).
	Regarding Claim 1. Monzen teaches a driving assistance method comprising:
	causing a control circuit to search map data stored in a storage device for a route on a road that a vehicle is presumed to follow (Monzen teaches a lane change support device including, in at least one embodiment of the disclosure, a vehicle control device for controlling a vehicle [paragraph 13]. Monzen also teaches that the vehicle control device may: include a road network information memory unit configured to store road network information corresponding to road map data; a running route decision unit configured to decide a running route of the vehicle using the road network information; and a lane decision unit configured to refer to the control level of the lane change at the decided running route and to decide a lane in which the vehicle should run. The course change request unit may output a request for the course change to which the lane change is attributed based on current position data of the vehicle and the decided lane [paragraph 15]);
	determining a lane in which the vehicle should travel in accordance with route-side exit information, the route-side exit information indicating whether to allow the vehicle to exit to the searched route from each lane present at a branch point from which the vehicle enters (Monzen teaches that the lane change data indicating the lane change allowable level can set at least one of a plurality of control levels having different reasons for limiting the lane change [paragraph 49]. In FIG. 4, this is shown at numeral 36 within the memory unit, with five levels available, including level 5, where there are no physical obstacles nor legal restrictions, the lane change is possible, and the lane change is recommended [paragraph 53]. The legal restrictions on each lane are examined and reflected on the lane change allowable level data [paragraph 93], which means that all lanes on a highway are compared and assigned a lane change allowable level like the ones shown in FIG. 4. FIG. 3 demonstrates how this is applied to a highway in which there is an exit-only lane (EX), a driving lane (DL), and an overtaking lane (OL). The route search is performed within a fixed range in front of the branch or intersection [paragraph 45]. Each lane is virtually divided into several portions within the fixed range in front of the branch. Costs are assigned to the routes between the lanes DL and OL, and the exit-only lane EL [paragraph 46]. The exit-only lane EL is a route-side exit. As the cost becomes lower, the route for the cost indicates a preferred route for the lane change. This reads on determining a lane in which the vehicle should travel in accordance with route-side exit information, the route-side exit information indicating whether to allow the vehicle to exit to the searched route from each lane present at a branch point from which the vehicle enters);
	in a road section in which only one of adjacent two lanes on a main road branches into a branch road having only one lane through a branch point and the other lane belongs only to the main road after passing by the branch point (Monzen teaches a lane change support device. In the lane change support device, the point at which the lane change should be completed may be at least one of an entrance location of an intersection, a width reduction location, and a branch location [paragraph 11]. FIG. 9 is an illustrative diagram illustrating a mode for searching for final lane changeable place and a recommended lane change place using weighting. FIG. 9 assumes a case in which the vehicle arrives in front of a place where a branch is present [paragraph 68]. Two adjacent lanes on a main road branch into a branch road and the main road, with the branch lane labeled LL2 and the lane that remains with the main road LL1.   The lane change links are made in a lane changeable range in lane NW attribute information [paragraph 69]. In FIG. 9, LL1 is a lane belonging only to the main road after passing the branch point, and LL2 is a one-lane branch road), when the vehicle reaches a point within a predetermined distance from the branch point and the vehicle is presumed to be led to the branch road (Monzen teaches that the point at which a lane change should be completed is at least one of an entrance location of an intersection, a width reduction location, and a branch location [Claim 5]. FIG. 3 shows through the arrows leading from point 3004 that the EX lane is presumed to be the road that the vehicle travels), comparing the route-side exit information with non-route-side exit information indicating whether to allow the vehicle to exit to the main road corresponding to a route different from the searched route, so as to determine whether there is any lane allowing the vehicle to exit toward both the branch road and the main road (Monzen teaches that a route search unit performs a search for a route from a departure location to a destination location using logic NW data at numeral 31 of FIG. 1 [paragraph 44]. Then, the route search is performed along the searched route in units of lanes. However, even when a plurality of lanes are present at one road, the route search up to the destination location is not performed by designating in which lane the vehicle runs. The route search up to the destination location is performed based on the logic NW data in units of roads. Then, for example, when a right turn is made at the next intersection during a route guide, a lane to run is guided to change it into a lane in which the right turn is possible. FIG. 3 schematically illustrates a method of navigating this lane change. In FIG. 3, an example in which an exit EX from an expressway RD is provided at the right side of the road is given. On the assumption that a vehicle 40 runs in a driving lane DL, it is assumed that a change into an exit-only lane EL passing through an overtaking lane OL in front of a branch is navigated. The overtaking lane represents a road wherein the vehicle can change into the exit lane EL or continue on the main road. Recognition that this lane exists reads on determining whether there is any lane allowing the vehicle to exit toward both the branch road and the main road. The route search using the lane NW data 32 is performed within a fixed range in front of this branch or an intersection. As illustrated in FIG. 3, the lane NW data 32 are stored in a state in which each lane is virtually divided into several portions within the fixed range in front of the branch or the like. For example, there are lanes 1000 to 1004 in the case of the driving lane DL, lanes 2001 to 2004 in the case of the overtaking lane OL, and further lanes 3001 to 3004 in the case of the exit-only lane EL. Then, on the assumption that a change route changed into the neighboring lane is present between these lanes, the lane is preferably changed or guided by any route. Monzen also teaches that the lane change information indicating the lane change allowable level can set at least one of a plurality of control levels having different reasons for limiting the lane change [paragraph 49]. In FIG. 4, this is shown at numeral 36 within the memory unit, with five levels available, including level 5, where there are no physical obstacles nor legal restrictions, the lane change is possible, and the lane change is recommended [paragraph 53]. When a route search is performed, the server transmits a result of the route search to the vehicle via the network NW [paragraph 61]. The result of the search is acquired at the vehicle in step S240 of FIG. 6, and the acquired result of the route search is used for route guide of the route guiding unit in the vehicle. The route guide is performed at the output unit of the vehicle by combining and updating display of a recommended route overlapped on a map with running of the vehicle. This means that the control circuit compares route-side exit information indicating whether to allow the vehicle to exit to the branch road corresponding to the searched route, with non-route-side exit information indicating whether to allow the vehicle to exit to the main road corresponding to a route different from the searched route, so as to determine whether there is any lane allowing the vehicle to exit toward both the branch road and the main road); and
	leading the vehicle to the lane branching into the branch road when there is a lane determined to allow the vehicle to exit toward both the branch road and the main road (Monzen teaches that the lane change support device comprises control circuitry configured to support the lane change of a vehicle with reference to a control level of the lane change at the position on the lane in which the vehicle runs [Claim 1]. Further, Monzen teaches that in the lane change support device, when the lane change performed up to the point at which the lane change should be completed is a lane change into an overtaking lane, the lane change information may be presented after a distance up to the point is less than or equal to a given distance. Thus, guide of the lane change into an overtaking lane, such as lane OL in FIG. 3 can be initiated from an appropriate location [paragraph 12], which means that the lane change support device can lead the vehicle to the lane branching into the branch road when the vehicle is presumed to be led to the branch and there is a lane determined to allow the vehicle to exit toward both routes (the overtaking lane). Additionally, the lane change process specifically subjects the vehicle to automated driving based on the input of the destination location and a route search associated with this as the assumption that the process shown in FIG. 15 is performed [paragraph 100]. As the vehicle control unit at numeral 80 of FIG. 13 drives the running motor at numeral 84 and the steering motor at numeral 87 using a current position of the vehicle which is acquired by a position acquisition unit, surrounding situations acquired by the image acquisition unit at 70 and the millimeter-wave radar at 92, and information such as residual capacity of the battery, the automated driving is realized [paragraph 100, FIG. 13]. In this way, the lane change can not only be guided/lead by the control circuitry, but the lane change can be performed autonomously by the vehicle itself).
	Regarding Claim 2. Monzen teaches the driving assistance method of claim 1.
	Monzen also teaches:
	further comprising: when there is a lane determined to allow the vehicle to exit toward both the branch road and the main road, transmitting the route-side exit information and the non-route-side exit information to a vehicle control device for controlling the vehicle (Monzen teaches that the lane change data indicating the lane change allowable level can set at least one of a plurality of control levels having different reasons for limiting the lane change [paragraph 49]. In FIG. 4, this is shown at numeral 36 within the memory unit, with five levels available, including level 5, where there are no physical obstacles nor legal restrictions, the lane change is possible, and the lane change is recommended [paragraph 53]. The lane change allowable level data shown at numeral 36 of FIG. 4 is stored in the memory unit, and is referred to as “lane change data” at numeral 36 in FIG. 13, as part of the memory unit at numeral 30. This memory unit communicates with the server control unit at numeral 21, which is part of a server at numeral 20 that communicates with the vehicle’s driving information device at numeral 50. The vehicle driving information device presents information required of a driver, such as notification of a navigation system, without bearing direct relation to driving of the vehicle [paragraph 38], and the driving information device contains a navigation control unit at numeral 60 [FIG. 13]. The navigation control unit includes a position specifying unit, an image acquisition unit, a route guiding unit for performing the route guide, and lane change recommended place extracting unit for specifying a recommended place for the lane change [paragraph 39]. As the CPU of the navigation control unit executes a given program, each of these internal units is realized. FIG 13 also shows how the navigation control unit is connected to a vehicle control unit at numeral 80, which controls the driving motor at 84 and steering motor at 87, and allows the vehicle to change lanes autonomously [paragraph 100]. Monzen also teaches that the lane change support device comprises control circuitry configured to support the lane change of a vehicle with reference to a control level of the lane change at the position on the lane in which the vehicle runs [Claim 1]).
	Regarding Claim 3. Monzen teaches the driving assistance method of claim 2.
	Monzen also teaches:
	wherein, when there is no lane determined to allow the vehicle to exit toward both the branch road and the main road, the route-side exit information is transmitted, without transmitting the non-route-side exit information, to the vehicle control device for controlling the vehicle (Monzen shows in FIG. 9 how weighting is assigned on a highway where two lanes are available, but no lane allows the vehicle to exit toward both routes, where LL1 continues on straight and LL2 branches off to the left. A weight is assigned to each lane at links, shown in FIG. 9 as the lanes are divided into links with weight values assigned below, the weighting ranging between 0 and 100. When this weighting (1) is applied to the lane change links (step S350 of FIG. 7), values from 30 to 90 are given to the links of the lane change as in the top section of FIG. 9. A place of the link to which the smallest value is given in the lane change links is searched as the final lane changeable place. As an area where this final lane changeable place occurs, various locations such as an entrance location of the intersection, a branch location in the branch, a width reduction location where the width is reduced, and so on are assumed [paragraph 71]. Data of these weightings (1) and (2) are stored in the memory unit 30 as the recommended level data at numeral 39 of FIG. 13 [paragraph 72], which, as described in regarding claim 2, connects with the Navigation Control Unit CPU at numeral 60 containing the vehicle control unit at numeral 80, which reads on the vehicle control device for controlling the vehicle. Additionally, when the designation of the information is complete and the server performs the route search process using a route search unit (step S230), the completed route search is transmitted to the vehicle side of the network. The search result is used for route guide of the route guiding unit in the vehicle, and is used at the output unit of the vehicle by combining and updating display of a recommended route overlapped on a map with running of the vehicle [paragraph 61]. The route search is to specify a lane which the vehicle should take in advance in preparation for a turn at an intersection, entry to a branch road or an exit at high speed, a reduction in width, and so on [paragraph 62]. There is no indication that any other information besides the recommended lane which the vehicle should take is transmitted in the process, meaning that in at least one embodiment of the prior art, the route-side exit information is transmitted to the vehicle control device without transmitting the non-route-side exit information).
	Regarding Claim 4. Monzen teaches the driving assistance method of claim 1.
	Monzen also teaches:
	further comprising controlling the vehicle to be led to the lane branching into the branch road (Monzen teaches that the lane change support device comprises control circuitry configured to support the lane change of a vehicle with reference to a control level of the lane change at the position on the lane in which the vehicle runs [Claim 1]. Further, Monzen teaches that in the lane change support device, when the lane change performed up to the point at which the lane change should be completed is a lane change into an overtaking lane, the lane change information may be presented after a distance up to the point is less than or equal to a given distance. Thus, guide of the lane change into an overtaking lane, such as OL in FIG. 3 can be initiated from an appropriate location [paragraph 12], which means that the lane change support device can lead the vehicle to the lane branching into the branch road when the vehicle is presumed to be led to the branch and there is a lane determined to allow the vehicle to exit toward both routes (the overtaking lane). Additionally, the lane change process specifically subjects the vehicle to automated driving based on the input of the destination location and a route search associated with this as the assumption that the process shown in FIG. 15 is performed [paragraph 100]. As the vehicle control unit at numeral 80 of FIG. 13 drives the running motor at numeral 84 and the steering motor at numeral 87 using a current position of the vehicle which is acquired by a position acquisition unit, surrounding situations acquired by the image acquisition unit at 70 and the millimeter-wave radar at 92, and information such as residual capacity of the battery, the automated driving is realized [paragraph 100, FIG. 13]. In this way, the lane change can not only be guided/lead by the control circuitry, but the lane change can be performed autonomously by the vehicle itself, which reads on controlling the vehicle to be led to the lane branching into the branch road).
	Regarding Claim 5. Monzen teaches the driving assistance method of claim 1.
	Monzen also teaches:
	further comprising presenting guide information for guiding the vehicle to the lane branching into the branch road (Monzen teaches that the driving information device at numeral 50 of FIG. 1 or the driving control device at numeral 51 of FIG. 13 includes an output unit at numeral 54, which includes a color liquid crystal display device and a speaker [paragraph 40]. A touch panel is embedded in a display panel of the color liquid crystal display device. This touch panel constitutes a part of the input unit at numeral 53. The acquired result of a route search is used for route guide of the route guiding unit at numeral 62 in the vehicle. The route guide is performed, for example, at the output unit of the vehicle by combining and updating the display of a recommended route overlapped on a map with running of the vehicle [paragraph 61]. Additionally, in at least one embodiment, the guide of the lane change is performed by the voice using the output unit, but it may also be displayed on the display panel provided for the guide unit, or reflected onto the front windshield [paragraph 96]).
	Regarding Claim 6. Monzen teaches a driving assistance device comprising:
	a storage device storing map data; 
	a control circuit configured to search the map data for a route on a road that a vehicle is presumed to follow (Monzen teaches a lane change support device including, in at least one embodiment of the disclosure, a vehicle control device for controlling a vehicle [paragraph 13]. Monzen also teaches that the vehicle control device may: include a road network information memory unit configured to store road network information corresponding to road map data; a running route decision unit configured to decide a running route of the vehicle using the road network information; and a lane decision unit configured to refer to the control level of the lane change at the decided running route and to decide a lane in which the vehicle should run. The course change request unit may output a request for the course change to which the lane change is attributed based on current position data of the vehicle and the decided lane [paragraph 15]); and
	a vehicle control device configured to determine a lane in which the vehicle should travel in accordance with route-side exit information, the route-side exit information indicating whether to allow the vehicle to exit to the searched route from each lane present at a branch point from with the vehicle enters (Monzen teaches that the lane change data indicating the lane change allowable level can set at least one of a plurality of control levels having different reasons for limiting the lane change [paragraph 49]. In FIG. 4, this is shown at numeral 36 within the memory unit, with five levels available, including level 5, where there are no physical obstacles nor legal restrictions, the lane change is possible, and the lane change is recommended [paragraph 53]. The legal restrictions on each lane are examined and reflected on the lane change allowable level data [paragraph 93], which means that all lanes on a highway are compared and assigned a lane change allowable level like the ones shown in FIG. 4. FIG. 3 demonstrates how this is applied to a highway in which there is an exit-only lane (EX), a driving lane (DL), and an overtaking lane (OL). The route search is performed within a fixed range in front of the branch or intersection [paragraph 45]. Each lane is virtually divided into several portions within the fixed range in front of the branch. Costs are assigned to the routes between the lanes DL and OL, and the exit-only lane EL [paragraph 46]. The exit-only lane EL is a route-side exit. As the cost becomes lower, the route for the cost indicates a preferred route for the lane change. This reads on determining a lane in which the vehicle should travel in accordance with route-side exit information, the route-side exit information indicating whether to allow the vehicle to exit to the searched route from each lane present at a branch point from which the vehicle enters), 
	wherein, in a road section in which only one of adjacent two lanes on a main road branches into a branch road having only one lane through a branch point and the other lane belongs only to the main road after passing by the branch point (Monzen teaches a lane change support device. In the lane change support device, the point at which the lane change should be completed may be at least one of an entrance location of an intersection, a width reduction location, and a branch location [paragraph 11]. FIG. 9 is an illustrative diagram illustrating a mode for searching for final lane changeable place and a recommended lane change place using weighting. FIG. 9 assumes a case in which the vehicle arrives in front of a place where a branch is present [paragraph 68]. Two adjacent lanes on a main road branch into a branch road and the main road, with the branch lane labeled LL2 and the lane that remains with the main road LL1.   The lane change links are made in a lane changeable range in lane NW attribute information [paragraph 69]. In FIG. 9, LL1 is a lane belonging only to the main road after passing the branch point, and LL2 is a one-lane branch road), when the vehicle reaches a point within a predetermined distance from the branch point and the vehicle is presumed to be led to the branch road (Monzen teaches that the point at which a lane change should be completed is at least one of an entrance location of an intersection, a width reduction location, and a branch location [Claim 5]. FIG. 3 shows through the arrows leading from point 3004 that the EX lane is presumed to be the road that the vehicle travels), the route-side exit information is compared with non-route-side exit information indicating whether to allow the vehicle to exit to the main road corresponding to a route different from the searched route, so as to determine whether there is any lane allowing the vehicle to exit both the branch road and the main road (Monzen teaches that a route search unit performs a search for a route from a departure location to a destination location using logic NW data at numeral 31 of FIG. 1 [paragraph 44]. Then, the route search is performed along the searched route in units of lanes. However, even when a plurality of lanes are present at one road, the route search up to the destination location is not performed by designating in which lane the vehicle runs. The route search up to the destination location is performed based on the logic NW data in units of roads. Then, for example, when a right turn is made at the next intersection during a route guide, a lane to run is guided to change it into a lane in which the right turn is possible. FIG. 3 schematically illustrates a method of navigating this lane change. In FIG. 3, an example in which an exit EX from an expressway RD is provided at the right side of the road is given. On the assumption that a vehicle 40 runs in a driving lane DL, it is assumed that a change into an exit-only lane EL passing through an overtaking lane OL in front of a branch is navigated. The overtaking lane represents a road wherein the vehicle can change into the exit lane EL or continue on the main road. Recognition that this lane exists reads on determining whether there is any lane allowing the vehicle to exit toward both the branch road and the main road. The route search using the lane NW data 32 is performed within a fixed range in front of this branch or an intersection. As illustrated in FIG. 3, the lane NW data 32 are stored in a state in which each lane is virtually divided into several portions within the fixed range in front of the branch or the like. For example, there are lanes 1000 to 1004 in the case of the driving lane DL, lanes 2001 to 2004 in the case of the overtaking lane OL, and further lanes 3001 to 3004 in the case of the exit-only lane EL. Then, on the assumption that a change route changed into the neighboring lane is present between these lanes, the lane is preferably changed or guided by any route. Monzen also teaches that the lane change information indicating the lane change allowable level can set at least one of a plurality of control levels having different reasons for limiting the lane change [paragraph 49]. In FIG. 4, this is shown at numeral 36 within the memory unit, with five levels available, including level 5, where there are no physical obstacles nor legal restrictions, the lane change is possible, and the lane change is recommended [paragraph 53]. When a route search is performed, the server transmits a result of the route search to the vehicle via the network NW [paragraph 61]. The result of the search is acquired at the vehicle in step S240 of FIG. 6, and the acquired result of the route search is used for route guide of the route guiding unit in the vehicle. The route guide is performed at the output unit of the vehicle by combining and updating display of a recommended route overlapped on a map with running of the vehicle. This means that the control circuit compares route-side exit information indicating whether to allow the vehicle to exit to the branch road corresponding to the searched route, with non-route-side exit information indicating whether to allow the vehicle to exit to the main road corresponding to a route different from the searched route, so as to determine whether there is any lane allowing the vehicle to exit toward both the branch road and the main road), and
	the vehicle is led to the lane branching into the branch road when there is a lane determined to allow the vehicle to exit toward both the branch road and the main road (Monzen teaches that the lane change support device comprises control circuitry configured to support the lane change of a vehicle with reference to a control level of the lane change at the position on the lane in which the vehicle runs [Claim 1]. Further, Monzen teaches that in the lane change support device, when the lane change performed up to the point at which the lane change should be completed is a lane change into an overtaking lane, the lane change information may be presented after a distance up to the point is less than or equal to a given distance. Thus, guide of the lane change into an overtaking lane, such as lane OL in FIG. 3 can be initiated from an appropriate location [paragraph 12], which means that the lane change support device can lead the vehicle to the lane branching into the branch road when the vehicle is presumed to be led to the branch and there is a lane determined to allow the vehicle to exit toward both routes (the overtaking lane). Additionally, the lane change process specifically subjects the vehicle to automated driving based on the input of the destination location and a route search associated with this as the assumption that the process shown in FIG. 15 is performed [paragraph 100]. As the vehicle control unit at numeral 80 of FIG. 13 drives the running motor at numeral 84 and the steering motor at numeral 87 using a current position of the vehicle which is acquired by a position acquisition unit, surrounding situations acquired by the image acquisition unit at 70 and the millimeter-wave radar at 92, and information such as residual capacity of the battery, the automated driving is realized [paragraph 100, FIG. 13]. In this way, the lane change can not only be guided/lead by the control circuitry, but the lane change can be performed autonomously by the vehicle itself).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664